{¶ 1} This cause is pending before the court as an appeal from the Board of Tax Appeals (“BTA”). Appellee Columbus City School District Board of Education (“BOE”) has filed a motion to dismiss, asserting that the appellant, 2100 Maple Canyon Plaza, L.L.C., failed to properly invoke the jurisdiction of this court.
{¶2} In Olympic Steel, Inc. v. Cuyahoga Cty. Bd. of Revision, 110 Ohio St.3d 1242, 2006-Ohio-4091, 852 N.E.2d 178, we held that the service requirement set forth in the sixth paragraph of R.C. 5717.04 is mandatory and jurisdictional and that failure to comply requires dismissal of the appeal. R.C. 5717.04 specifies *1225who must be made appellees, and that section requires that an appellant serve a copy of its notice of appeal on those persons by certified mail. Among those persons are “all persons to whom the decision of the board * * * is required * * * to be certified.”
{¶ 3} R.C. 5717.03(B) requires that the BTA certify its decision to the county auditor, the tax commissioner, “all persons who were parties to the appeal before the board,” and “the person in whose name the property is listed, or sought to be listed, if such person is not a party to the appeal.” The BOE asserts that the “person in whose name the property is listed or sought to be listed” is not the appellant itself but rather is an entity called Ted & Maria’s Plaza, L.L.C., to whom the appellant had sold the parcel at issue. In response, the appellant contends that the phrase “person in whose name the property is listed or sought to be listed” refers to the appellant itself, because the appellant was the owner at the time the BOE filed its valuation complaint and because the appellant participated in the proceedings both before the board of revision and before the BTA.
{¶ 4} We conclude that the “person in whose name the property is listed or sought to be listed” is the person whom the record shows to be the owner of the property as of the time that the BTA was required to certify its decision. The record of this case shows that, long before the BTA issued its decision, the appellant had sold the property to Ted & Maria’s Plaza, L.L.C., whose ownership presumptively continued. As a result, R.C. 5717.04 required joinder of Ted & Maria’s Plaza, L.L.C., and service of the notice of appeal on that entity. Because the appellant did not serve the notice of appeal on the person the record showed to be the owner in accordance with the sixth paragraph of R.C. 5717.04, it failed to properly invoke the jurisdiction of this court. The present appeal is therefore dismissed for want of jurisdiction.
Moyer, C.J., O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.
Pfeifer, J., dissents and would affirm the decision of the Board of Tax Appeals on the merits.
Lundberg Stratton, J., dissents.